DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/22 has been entered.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 13-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. US 10381783 (“Zhou”).  Regarding claim 13, Zhou discloses an electrical connector 100 for connecting (i.e., capable of connecting) at least one wire 4 to a mating connector 200 arranged near a chip, the electrical connector comprising:
a wire end case (1, 2) and a tongue plate 12, 
wherein the wire end case comprises a main portion 11 and at least one guide projection (the portion of member 2 projecting forward of stopping surface 111, labeled GP in annotated figure 6 below) for at least one guide piece (forward portion of shell 6) of the mating connector being disposed between the at least one guide projection and the main portion of the wire end case.  See figures 6 and 7, where the shell is in accommodation space 23.

    PNG
    media_image1.png
    1852
    1430
    media_image1.png
    Greyscale


	Per claim 15, the wire end case is provided with a lockable snap 31 to be buckled with a connector shell of the mating connector.
Per claim 16, the lockable snap is movable between a first position where the electrical connector and the mating connector are in an unlocking status and a second position where the electrical connector and the mating connector are in a locking status.
Per claim 18, the wire end case is provided with at least one guide slot 23 for creating a butt joint with the at least one guide piece of the mating connector, and
the at least one guide slot has an opening (labeled SO above) to receive the at least one guide piece of the mating connector.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou.  Zhou does not give particular dimensions, such as whether the wire end case has a height less than 3.7 mm.  At the time of the invention, selecting workable dimensions of the device, such as a case height less than 3.7 mm, would have been a matter of routine experimentation.    In re Antonie, 559 F.2d 618 (CCPA 1977).    Variations in the dimensions would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955).
Per claim 20, the electrical connector and the mating connector are adapted for being arranged (i.e., capable of being arranged on) on a printed circuit board and located below a .

	Claim 13 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. US 10205256 (“Wu”).   Regarding claim 13, Wu discloses an electrical connector 100 for connecting (i.e., capable of connecting) at least one wire 40 to a mating connector 200 arranged near a chip, the electrical connector comprising:
a wire end case (10) and a tongue plate 20, 
wherein the wire end case comprises a main portion and at least one guide projection 13 for at least one guide piece of the mating connector being disposed between the at least one guide projection and the main portion of the wire end case.   The examiner notes that this application is assigned to Luxshare Precision Industry Co., Ltd., whereas Wu is assigned to both Luxshare Precision Industry Co., Ltd., and Huawei Technologies Co., Ltd.  Therefore, the Wu disclosure does not fall under the 35 USC 102(b)(2)(C) exception to 35 USC 102(a)(2) since the Wu patent and the present application are not assigned to “the same person.”

Response to Arguments
	Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Allowable Subject Matter
Claims 1-6, 8-12, and 28-35 are allowable.  Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833